Appeal Reinstated; Order filed January 31, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00874-CV
                                   ____________

       MONTROSE MANAGEMENT DISTRICT, ET AL., Appellants

                                         V.

                      1620 HAWTHORNE, LTD., Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-20396

                                      ORDER

      On September 24, 2018, appellee filed a motion to extend time to file the brief
and notified this court that the parties had reached an agreement to settle the issues
on appeal. On October 2, 2018, this court abated the appeal for 60 days to permit the
parties an opportunity to file a motion to dismiss the appeal or other dispositive
motion.
      Neither party has filed a motion to dismiss or communicated with this court
with regard to whether a settlement agreement has been reached. Accordingly the
appeal is reinstated and appellee’s brief is due on or before March 4, 2019.



                                       PER CURIAM